Exhibit 10.16

Stock Option Agreement

(Nonstatutory Stock Option Under

Stericycle, Inc. 2005 Incentive Stock Plan

Subject to the following terms, Stericycle, Inc., a Delaware corporation (the
“Company”), grants to the following employee of the Company or one of its
subsidiaries (the “Employee”), as of the following grant date (the “Option Grant
Date”), a nonstatutory stock option (the “Option”) to purchase the following
number of shares of the Company’s common stock, par value $.01 per share (the
“Option Shares”), at the following purchase price per share (the “Exercise
Price”), exercisable in installments in accordance with the following vesting
schedule:

Employee:

Grant Date:

Number of Option Shares:

Exercise Price Per Share:

Vesting Schedule:                         Full vesting as of Option Grant Date

Expiration Date of Option:

Terms of Option

1. Plan. This Option has been granted under the Stericycle, Inc. 2005 Incentive
Stock Plan (the “Plan”), which is incorporated in this Agreement by reference.
Capitalized terms used in this Agreement without being defined (for example, the
term “Plan Administrator”) have the same meanings that they have in the Plan.

2. Exercisability. The Option may be exercised in whole or in part at any time
prior to its Expiration Date. Any portion of the Option that remains unexercised
shall expire on the Expiration Date,

Any vested portion of the Option that remains unexercised shall expire on the
Expiration Date. The Option shall be subject to earlier expiration as provided
in Paragraph 5.

3. Manner of Exercise. The Option may be exercised in respect of a whole number
of Option Shares (and only in respect of a whole number) by:

(a) written notice of exercise to the Plan Administrator (or its designee) at
the Company’s principal executive offices (which are currently located at 28161
North Keith Drive, Lake Forest, Illinois 60045), which is received prior to the
Option’s Expiration Date;

(b) full payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised; and



--------------------------------------------------------------------------------

(c) full payment of an amount equal to the Company’s federal, state and local
withholding tax obligation, if any, in connection with the exercise.

In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Plan Administrator has
adopted to administer the Plan.

4. Manner of Payment. The Employee’s payment of the Exercise Price of the Option
Shares in respect of which the Option is exercised, and his or her payment of
the Company’s withholding tax obligation, if any, in connection with the
exercise, shall be made by certified or bank cashier’s check or by a wire
transfer of immediately available funds.

Payment also may be made by means of a “cashless” net exercise through a broker
approved by the Plan Administrator for the purpose, pursuant to which the full
amount due to the Company is remitted directly by the broker from the net
proceeds of the sale of a sufficient number of Option Shares. In addition,
payment may be made in any other manner authorized by the Plan and specifically
permitted by the Plan Administrator at the time of exercise.

5. Early Expiration of Option. Any portion of the Option that remains
unexercised shall expire on the earlier of (i) 90 days after the Employee’s
Termination Date or (ii) the Option’s Expiration Date, unless the Employee’s
employment terminated by reason of his or her death. In this case, the Option
shall expire on the earlier of (i) the first anniversary of the Employee’s death
or (ii) the Option’s Expiration Date. In any case, the exercisability of the
Option may be extended by the Plan Administrator, in the Plan Administrator’s
sole discretion, to any date ending on or before the Option’s Expiration Date.

6. Transferability. The Option may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except as provided by will or the
applicable intestacy laws; and the Option shall not be subject to execution,
attachment or similar process. The Option may be exercised only by the Employee
or, in the case of his or her death, by the person or persons to whom the Option
passes by the Employee’s will or the applicable intestacy laws (or by the legal
representative of the Employee’s estate).

7. Interpretation. This Agreement is subject to the terms of the Plan, as the
Plan may be amended (but except as required by applicable law, no amendment of
the Plan after the Option Grant Date shall adversely affect the Employee’s
rights in respect of the Option without the Employee’s consent). If there is a
conflict or inconsistency between this Agreement and the Plan, the terms of the
Plan shall control. The Plan Administrator’s interpretation of this Agreement
and the Plan shall be final and binding.

8. No Employment Right. Nothing in this Agreement shall be considered to confer
on the Employee any right to continue in the employ of the Company or a
Subsidiary or to limit the right of the Company or a Subsidiary to terminate the
Employee’s employment.

9. Governing Law. This Agreement shall be governed in accordance with the laws
of the State of Illinois.

 

2



--------------------------------------------------------------------------------

10. Binding Effect. This Agreement shall be binding on the Company and the
Employee and on the Employee’s heirs, legatees and legal representatives.

11. Effective Date. This Agreement shall not become effective until the
Employee’s acceptance of this Agreement and the related Confidentiality,
Nonsolicitation and Noncompetition Agreement. Upon the Employee’s acceptance,
this Agreement shall become effective, retroactive to the Option Grant Date,
without the necessity of further action by either the Company or the Employee.

 

3